DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak (U.S. Pat. Pub. 2017/0247579) as evidenced by Irie (U.S. Pat. Pub. 2018/0237660).
Regarding claims 1-4, Kwak teaches an adhesive film (Abstract) formed of an adhesive composition comprising a (meth)acrylic copolymer (Paragraph [0032]) comprising an alkylene glycol group (ethylene oxide-containing monomer, propylene oxide-containing monomer, Paragraphs [0036]) and a cyclic functional group (Paragraph [0050]) and wherein the (meth)acrylic copolymer comprising an alkylene glycol group and a cyclic functional group comprises a copolymer (Paragraph [0032]) of a monomer mixture (Paragraph [0034]) comprising a hydroxyl group-containing (meth)acrylate (Paragraph [0034]), an alkyl group-containing (meth)acrylate (Paragraph [0036]), an alkylene glycol group-containing (meth)acrylate (ethylene oxide-containing monomer, propylene oxide-containing monomer, Paragraph [0036]), and a cyclic (meth)acrylate (cyclohexyl (meth)acrylate, Paragraph [0050]).   As evidenced by Irie, cyclohexyl acrylate and cyclohexyl methacrylate have a glass transition temperature of about 80° C or less in a homopolymer phase, respectively (Table II, Paragraph [0025]; cyclohexyl acrylate: 15°C; cyclohexyl methacrylate: 66°C).  Kwak further teaches its adhesive film is used in a flexible display (Abstract) which is capable of being folded and unfolded (Paragraph [0005]).  Kwak additionally teaches the adhesive film and flexible display apparatus to which it is attached can exhibit excellent foldability not only at room temperature, but also at low temperature, and can exhibit good reliability and durability at high temperature and/or high humidity without bubble generation, cracking, and slight lifting (Paragraph [0025]).
Kwak fails to teach the adhesive film satisfying the following Equations 3 and 4:γ1 after 10 cycles of foldability testing=about 2.50% to about 5.00%,   [Equation 3] 
[10]/|γ2−γ1|[1000]×100=about 80% to about 120%,   [Equation 4]
where |γ2−γ1|[10] is an absolute value (unit: %) of a difference between γ2 and γ1 after 10 cycles of foldability testing, and |γ2−γ1|[1000] is an absolute value (unit: %) of a difference between γ2 and γ1 after 1,000 cycles of foldability testing, wherein each cycle of foldability testing refers to an operation of applying a force consisting of a shear stress of 2,000 Pa and a normal force of 1 N to a cylindrical specimen at −20° C. in a clockwise direction for 5 seconds and completely removing the force from the cylindrical specimen for 5 seconds using an upper jig of a dynamic viscoelasticity instrument, with upper and lower surfaces of the cylindrical specimen secured to the upper and lower jigs of the dynamic viscoelasticity instrument, respectively, in which the cylindrical specimen is prepared by stacking the adhesive film in plural layers and punching a stack of the adhesive films to have a circular cross-section having a diameter of 8 mm; γ1 refers to a value calculated by the following Equation 1 upon application of the force to the specimen for 5 seconds; and γ2 refers to a value (unit: %) calculated by the following Equation 2 after 1 cycle of foldability testing:γ1=A/B−100,   [Equation 1]
where A is a movement distance (unit: μm) of one point on the specimen upon application of the force to the specimen for 5 seconds and B is an initial thickness of the specimen (unit: μm),
γ2=C/B×100,   [Equation 2]
where C is a movement distance (unit: μm) of one point on the specimen after 1 cycle of foldability testing, and B is the initial thickness of the specimen (unit: μm).
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the adhesive film of Kwak to satisfy the foldability tests 
	Regarding claim 5, Kwak teaches wherein the cyclic (meth)acrylate having a glass transition temperature of about 80° C or less in a homopolymer phase (cyclohexyl (meth)acrylate, Paragraph [0050]) is present in an amount of about 5 wt % to about 40 wt % in the monomer mixture (0.01 wt% to about 5 wt%, Paragraph [0050]).
	While the reference does not specifically teach the claimed range of about 5 wt % to about 40 wt %, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding claim 6, Kwak teaches wherein the alkylene glycol group-containing (meth)acrylate comprises an ethylene oxide group (—CH2CH2O—) or a propylene oxide group (—CH2CH2CH2O—) (Paragraph [0036]).
	Regarding claim 9, Kwak teaches wherein the adhesive film has a peel strength of about 700 gf/in or more at 25°C (about 800 gf/in or more, Paragraph [0029]).
	Regarding claim 10, Kwak teaches wherein the adhesive film has a modulus of about 100 kPa or less at −20° C (about 60 kPa to about 100 kPa, Paragraph [0026]).
	Regarding claims 11 and 12, Kwak fails to teach wherein the adhesive film has a recovery rate of about 40% or more after 1 cycle of foldability testing, and about 20% or more after 1,000 cycles of foldability testing, respectively, as defined by the following Equation 5:

where γ1 is a value defined by Equation 1, and γ2 is a value defined by Equation 2.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention for the adhesive film of Kwak to have a recovery rate of about 40% or more after 1 cycle of foldability testing, and of about 20% or more after 1,000 cycles of foldability testing, respectively, as defined by Equation 5, since Kwak teaching its adhesive film is used in flexible displays where foldability is desired and that its adhesive film exhibits excellent foldability, reliability, and durability.
Regarding claim 13, Kwak teaches further comprising organic nanoparticles (Paragraph [0032]).
Regarding claim 14, Kwak teaches wherein the organic nanoparticles comprise core-shell nanoparticles (Paragraph [0053]).
Regarding claim 15, Kwak teaches wherein the organic nanoparticles satisfy the following Equation 6:
Tg(c)<Tg(s),   [Equation 6]
where Tg(c) is a glass transition temperature of the core (unit: ° C), and Tg(s) is a glass transition temperature of the shell (unit: ° C) (Paragraphs [0053]-[0054]).
	Regarding claim 17, Kwak teaches an optical member (Abstract) comprising: an optical film and an adhesive film on at least one surface of the optical film (Abstract), the adhesive film comprising the adhesive film according to claim 1 (as discussed above).
	Regarding claim 18, Kwak teaches an optical display (Abstract, Paragraph [0005]) comprising the optical member according to claim 17 (as discussed above).

Claims 1-5 and 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak (U.S. Pat. Pub. 2017/0247579) in view of Suwa (U.S. Pat. Pub. 2017/0240782) and as evidenced by Irie (U.S. Pat. Pub. 2018/0237660).
Regarding claims 1-4 and 7, Kwak teaches an adhesive film (Abstract) formed of an adhesive composition comprising a (meth)acrylic copolymer (Paragraph [0032]) comprising a cyclic functional group (Paragraph [0050]) and wherein the (meth)acrylic copolymer comprising a cyclic functional group comprises a copolymer (Paragraph [0032]) of a monomer mixture (Paragraph [0034]) comprising a hydroxyl group-containing (meth)acrylate (Paragraph [0034]), an alkyl group-containing (meth)acrylate (Paragraph [0036]), an alkoxy group-containing (meth)acrylate, such as 2-methoxyethyl (meth)acrylate (Paragraphs [0036] and [0042]), and a cyclic (meth)acrylate (cyclohexyl (meth)acrylate, Paragraph [0050]).   As evidenced by Irie, cyclohexyl acrylate and cyclohexyl methacrylate have a glass transition temperature of about 80° C or less in a homopolymer phase, respectively (Table II, Paragraph [0025]; cyclohexyl acrylate: 15°C; cyclohexyl methacrylate: 66°C).  Kwak further teaches its adhesive film is used in a flexible display (Abstract) which is capable of being folded and unfolded (Paragraph [0005]).  Kwak additionally teaches the adhesive film and flexible display apparatus to which it is attached can exhibit excellent foldability not only at room temperature, but also at low temperature, and can exhibit good reliability and durability at high temperature and/or high humidity without bubble generation, cracking, and slight lifting (Paragraph [0025]).
Kwak fails to teach the (meth)acrylic copolymer comprises an alkylene glycol group, the monomer mixture comprises an alkylene glycol group-containing (meth)acrylate, and wherein the alkylene glycol group-containing (meth)acrylate comprises at least one selected from the 
Suwa teaches an optically clear adhesive (Abstract) which comprising a polymer of an acrylic monomer composition (Abstract) containing a hydroxyl group-containing monomer (Abstract), a monofunctional alkyl (meth)acrylate (Abstract), and an alkoxyalkyl (meth)acrylate (Paragraph [0033]).  Suwa further teaches the alkoxyalkyl (meth)acrylate can be 2-methoxyethyl (meth)acrylate (Paragraph [0034]) or a poly(alkyleneoxy) (meth)acrylate, such  ethylhexyl diethylene glycol (meth)acrylate (Paragraph [0035]).
Suwa shows that 2-methoxyethyl (meth)acrylate and ethylhexyl diethylene glycol (meth)acrylate are equivalent materials in the art for use in acrylic monomer composition for optically clear adhesives.  Therefore, because these two materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute ethylhexyl diethylene glycol (meth)acrylate for 2-methoxyethyl (meth)acrylate.
Kwak in view of Suwafails to teach the adhesive film satisfying the following Equations 3 and 4:γ1 after 10 cycles of foldability testing=about 2.50% to about 5.00%,   [Equation 3] 
|γ2−γ1|[10]/|γ2−γ1|[1000]×100=about 80% to about 120%,   [Equation 4]
where |γ2−γ1|[10] is an absolute value (unit: %) of a difference between γ2 and γ1 after 10 cycles of foldability testing, and |γ2−γ1|[1000] is an absolute value (unit: %) of a difference between γ2 and γ1 after 1,000 cycles of foldability testing, wherein each cycle of foldability testing refers to an operation of applying a force consisting of a shear stress of 2,000 Pa and a normal force of 1 N to a cylindrical specimen at −20° C. in a clockwise direction for 5 seconds and completely A/B−100,   [Equation 1]
where A is a movement distance (unit: μm) of one point on the specimen upon application of the force to the specimen for 5 seconds and B is an initial thickness of the specimen (unit: μm),
γ2=C/B×100,   [Equation 2]
where C is a movement distance (unit: μm) of one point on the specimen after 1 cycle of foldability testing, and B is the initial thickness of the specimen (unit: μm).
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the adhesive film of Kwak in view of Suwa to satisfy the foldability tests of Equations 3 and 4 since Kwak teachings its adhesive film is used in flexible displays where foldability is desired and that its adhesive film exhibits excellent foldability.
	Regarding claim 5, Kwak teaches wherein the cyclic (meth)acrylate having a glass transition temperature of about 80°C or less in a homopolymer phase (cyclohexyl (meth)acrylate, Paragraph [0050]) is present in an amount of about 5 wt % to about 40 wt % in the monomer mixture (0.01 wt% to about 5 wt%, Paragraph [0050]).

	Regarding claim 8, Kwak teaches wherein the monomer mixture comprises about 10 wt % to about 40 wt % of the hydroxyl group-containing (meth)acrylate (about 5 wt% to about 40 wt%, Paragraph [0035]) and about 5 wt % to about 40 wt % of the cyclic (meth)acrylate having a glass transition temperature of about 80°C or less in a homopolymer phase (0.01 wt% to about 5 wt%, Paragraph [0050]).
	Kwak fails to teach the monomer mixture comprises about 10 wt % to about 75 wt % of the alkyl group-containing (meth)acrylate.	
Suwa teaches the monofunctional alkyl (meth)acrylate sould be present in an amount of at least about 0.09 wt% to less than about 50 wt% (Paragraph [0032]).  Suwa further teaches with the monofunctional alkyl (meth)acrylate being present in an amount of less than about 50 wt%, it is possible to sufficiently secure the adhesive strength of the optically clear adhesive and with the monofunctional alkyl (meth)acrylate being present in an amount of at least about 0.09 wt%, the modulus of elasticity of the adhesive can be set to an appropriate range, and the wettability of the adhesive with respect to the adherend can be improved (Paragraph [0032]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the alkyl group-containing (meth)acrylate of Kwak to be present in an 
	Kwak in view of Suwa fails to teach the monomer mixture comprises about 10 wt % to about 60 wt % of the alkylene glycol group-containing (meth)acrylate (2-ethylhexyl diethylene glycol (meth)acrylate).
	Suwa teaches the 2-ethylhexyl diethylene glycol (meth)acrylate (alkoxyalkyl (meth)acrylate) should be present in an amount of at least about 10 wt% to at most 25 wt% in order to obtain an adhesive which achieves viscoelastic characteristics (cohesive strength, wettability, and the like) suitable for the adhesive (Paragraph [0036]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the alkylene glycol group-containing (meth)acrylate of Kwak in view of Suwa be present in an amount of about 10 wt% to about 25 wt% as taught by Suwa in order to obtain an adhesive which achieves viscoelastic characteristics (cohesive strength, wettability, and the like) suitable for the adhesive.
While the reference does not specifically teach the claimed range of about 10 wt% to about 75 wt%, about 10 wt% to about 60 wt%, and about 5 wt% to about 40 wt%, respectively, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside 
	Regarding claim 9, Kwak teaches wherein the adhesive film has a peel strength of about 700 gf/in or more at 25°C (about 800 gf/in or more, Paragraph [0029]).
	Regarding claim 10, Kwak teaches wherein the adhesive film has a modulus of about 100 kPa or less at −20° C (about 60 kPa to about 100 kPa, Paragraph [0026]).
	Regarding claims 11 and 12, Kwak fails to teach wherein the adhesive film has a recovery rate of about 40% or more after 1 cycle of foldability testing, and about 20% or more after 1,000 cycles of foldability testing, respectively, as defined by the following Equation 5:
Recovery rate=(1−(γ2/γ1))×100,   [Equation 5] 
where γ1 is a value defined by Equation 1, and γ2 is a value defined by Equation 2.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention for the adhesive film of Kwak to have a recovery rate of about 40% or more after 1 cycle of foldability testing, and of about 20% or more after 1,000 cycles of foldability testing, respectively, as defined by Equation 5, since Kwak teaching its adhesive film is used in flexible displays where foldability is desired and that its adhesive film exhibits excellent foldability, reliability, and durability.
Regarding claim 13, Kwak teaches further comprising organic nanoparticles (Paragraph [0032]).
Regarding claim 14, Kwak teaches wherein the organic nanoparticles comprise core-shell nanoparticles (Paragraph [0053]).

Tg(c)<Tg(s),   [Equation 6]
where Tg(c) is a glass transition temperature of the core (unit: ° C), and Tg(s) is a glass transition temperature of the shell (unit: ° C) (Paragraphs [0053]-[0054]).
Regarding claim 16, Kwak teaches wherein the adhesive composition comprises about 10 wt % to about 40 wt % of the hydroxyl group-containing (meth)acrylate (about 5 wt% to about 40 wt%, Paragraph [0035]) and about 5 wt % to about 40 wt % of the cyclic (meth)acrylate having a glass transition temperature of about 80°C or less in a homopolymer phase (0.01 wt% to about 5 wt%, Paragraph [0050]) and about 0.1 wt% to about 20 wt% of the organic nanoparticles (about 0.5 parts by weight to about 15 parts by weight, Paragraph [0059]), based on a total amount of a monomer mixture for the (meth)acrylic copolymer and the organic nanoparticles.
	Kwak fails to teach the monomer mixture comprises about 10 wt % to about 75 wt % of the alkyl group-containing (meth)acrylate.	
Suwa teaches the monofunctional alkyl (meth)acrylate sould be present in an amount of at least about 0.09 wt% to less than about 50 wt% (Paragraph [0032]).  Suwa further teaches with the monofunctional alkyl (meth)acrylate being present in an amount of less than about 50 wt%, it is possible to sufficiently secure the adhesive strength of the optically clear adhesive and with the monofunctional alkyl (meth)acrylate being present in an amount of at least about 0.09 wt%, the modulus of elasticity of the adhesive can be set to an appropriate range, and the wettability of the adhesive with respect to the adherend can be improved (Paragraph [0032]).  

	Kwak in view of Suwa fails to teach the monomer mixture comprises about 10 wt % to about 60 wt % of the alkylene glycol group-containing (meth)acrylate (2-ethylhexyl diethylene glycol (meth)acrylate).
	Suwa teaches the 2-ethylhexyl diethylene glycol (meth)acrylate (alkoxyalkyl (meth)acrylate) should be present in an amount of at least about 10 wt% to at most 25 wt% in order to obtain an adhesive which achieves viscoelastic characteristics (cohesive strength, wettability, and the like) suitable for the adhesive (Paragraph [0036]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the alkylene glycol group-containing (meth)acrylate of Kwak in view of Suwa be present in an amount of about 10 wt% to about 25 wt% as taught by Suwa in order to obtain an adhesive which achieves viscoelastic characteristics (cohesive strength, wettability, and the like) suitable for the adhesive.
While the reference does not specifically teach the claimed range of about 10 wt% to about 75 wt%, about 10 wt% to about 60 wt%, and about 5 wt% to about 40 wt%, respectively, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one 
	Regarding claim 17, Kwak in view of Suwa teaches an optical member (Abstract) comprising: an optical film and an adhesive film on at least one surface of the optical film (Abstract), the adhesive film comprising the adhesive film according to claim 1 (as discussed above).
	Regarding claim 18, Kwak in view of Suwa teaches an optical display (Abstract, Paragraph [0005]) comprising the optical member according to claim 17 (as discussed above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ELAINE M VAZQUEZ/Examiner, Art Unit 1788